DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 3/30/2021 is acknowledged.  Applicant’s traverse of the requirement for election of species is noted, asserting that there is no serious burden on the examiner to examine all claims.  The traverse has been carefully considered, but is not persuasive because the reasons proffered do not appear germane to the propriety of a requirement f, election of species.  The sections of the manual cited relate to restriction, not a requirement f, election of species, which is clearly covered in section 808.01(a). Once the claims are determined to be directed to mutually patentable inventions and the Office requires an election of species, a persuasive traverse is an admission on the requirement that applicant does not find the claimed species are patentable, one over the other.  Having not done so, the reasons presented are not persuasive.  Applicant is not entitled to examination of multiple independent inventions in one application.  Moreover, examination of the independent inventions herein would clearly present a burden because the searches will not be coextensive.  Accordingly, the requirement is repeated and made final.  Species 1 will be combined if applicant will stipulate that they are obvious over each other.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, 11, 13 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goddard et al (US 4416321).
Re 1.    Goddard discloses
preforming the wing element (Abstract lines 6-8); 
disposing the wing element inside a mold (Abstract line 11);
	sequentially melting the wing element inside the mold along one direction using a heating device (Abstract lines 13-19); and
solidifying the melted wing element using a cooling device (col. 3, lines 52-53; it is inherent that solidification can be performed by a cooling device such as a fan or a coolant from an air conditioning device).
Re 3 Goddard discloses after the preforming the wing element (see A-D; as shown in claim 1, Goddard discloses preforming the wing element (Abstract lines 6-8) is performed before disposing the wing element inside a mold (Abstract line 11)), attaching a reinforcing member (3-6 are attached after A-D are assembled inside 2) to the wing element (see A-D) to prevent shrinkage due to a solidification of the wing element.
Re 7.    Goddard discloses that the heating device includes:
	a support disposed outside the mold and aligned in the one direction (the mold is placed inside a furnace and aligned to inside the furnace for support); and
	a heating portion (30) provided at the support (inside the furnace) and heating the wing element inside the mold (the mold is heated by 30).
	Re 8.    Goddard discloses that each portion of the wing element (A-D) disposed inside the mold (2) is sequentially melted while the heating portion is moved along the support in the one direction (col. 3, lines 36-53).
Re 11, 13 and 17-18.  See above rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goddard et al (US 4416321) in view of Official Notice.
Official Notice is taken that it is well known in the art to fabricate a turbine blade by a three-dimensional printing technique (an additive process whereby layers of material are built up to create a 3D part).



Allowable Subject Matter
Claims 4-6, 9-10, 14-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726